Title: To Thomas Jefferson from Anonymous, 19 February 1808
From: Anonymous
To: Jefferson, Thomas


                  
                     
                        [on or before 19 Feb. 1808]
                  
                  Thou art The Man, thy People have ordain’d,
                  
                  On all occations their rights to maintain
                  Thy precepts do shew forth Gods light within
                  He into Thee has pourd his holy Flame
                  On thine Heart his kind rays of Light does dawn
                  Mounting their Splendor like the Rosy Morn
                  
                     
                        Arraying of thine Head with Knowledge bright
                        }
                     
                     
                        So sould thy Reason like the Sun Unite
                     
                     
                        Joining the Fountain which first gave it Light
                     
                  
                  
                     
                        Every riseing thoughts God Spirit Makes
                        }
                     
                     
                        For on the Heart it shines and life creates
                     
                     
                        For of Gods Son every one partakes
                     
                  
                  Ever expanding their hearts: To perform
                  Rarefaction their Minds for to adorn
                  So does Mans thoughts arise that grace the head
                  Out of the heart begot; by Light: from Shade
                  Nothing but Infinite can guide aright
                  Purifying our thoughts by His own Light
                  Reason should unto concience then resort
                  Entering her cases at his holy cort
                  Sons should unto their sires always attend,
                  Instruction for to gain, their Life to Mend.
                  Due Rev’rence then is due, to Gods own Spirit
                  Every Pow’r our Reason does Inherit
                  Now we do see from concience doth arise
                  To the thoughts he does begit to make her wise
                  On concience then our Reason does depend
                  For Reason’s Pow’rs do all from Him descend
                  Then unto reason Sire, let each take heed
                  He’s a sure Guide our Souls to Heav’en to Lead
                  Every thing, the Universe contains
                  Unto this Spiri’t owes. For quickning Flames
                  Natures Great Parent animates the Whole.
                  It is his Spir’it that begits every Soul
                  The Earth’s Nutricious particles contains
                  Envigourateing Life, from Gods pure Flames;
                  Deriveing Energy from His own Light
                  So the Kind Son this Spirit does Unite
                  The Hidden blaze within the Mass is cheer’d
                  Attracted by Kind Heav’ns bright Eye Tis rear’d
                  Tow’ering aloft to vigitable birth
                  Enriching of the Earth with a New-Born-Life
                  So the Son giveth light & Life to Earth
                  On it He pours Gods influential Breath
                  For God first breathed Light within each seed
                  And has ordain this Light: His Fountain light should feed
                  Man who retains the Light of God within
                  Enjoys supplies from Gods undbounded Flame
                  Redemption with this Spirit our God Has wrought
                  In Christ who Obey’d what this Spirit Taught
                  Christ was begotten by this holy Spirit
                  A Second Adam New life did in Herit
                  Maintaind the Laws Gods Spirit did procribe;
                  And to the Heart, restor’d the holy guide;
                  Your concience, doth the truth of this Maintain
                  Gods light within around all Hearts does flame
                  On its dark Vale it shines createing Love
                  Does Accuse or excuse: While it does move
                  Those warm desires, to seek our Greatest Good
                  Heavn to Obtain, or bliss for its aboad
                  Ever unto this Son of God Attend
                  Enticeing Thee, thy own self to befriend:
                  Beloved Man, Kiss Thou, this Son of God,
                  Lest your Strength fail, on Lif’s dark tedious Road:
                  
                     
                        Ever unto His wooing charms attend;
                        }
                     
                     
                        Strict to his counsils all thy reason bend
                     
                     
                        So shall Thou Open to Gods Son Mans Friend
                     
                  
                  For if this Spir’it, receiv’d into The Heart
                  Remov’d Its fears will be: And Now life ’twill Impart
                  O, Kind refiner who alone can clonse
                  Mans heart from filth and purge out all his Sins
                  Instruction, May thy warming Glowes impart;
                  Of Light and Life; to my dark Fearful Heart
                  Now while I do salute my Guardean Friend
                  Awake O Heav’nly Dove, Loves warming Flame
                  Turne thou with sweet imbraces to my breast
                  Here in my Heart kindle the Heav’nly Feast
                  
                     
                        Awake the trembling Lamp Stifled with Fear
                        }
                     
                     
                        New Oil restore th’ Neglected Lamp to cheer
                     
                     
                        Ever may I this holy Son revere
                     
                  
                  Dim is my Lamp within because that I
                  My Talants have not us’d: nor sought supply
                  Embraceing the kind offers of His grace
                  Shunning unkindness Mercy to imbrace
                  Therefore Gods Candle I’ve not made my Guide
                  Ever in Wisdoms Path for to Abide
                  Returne Thou Reason from thy dark retreat;
                  Open thine Eyes; the Son of God to Greet.
                  
                     
                        For if Thou draw nigh Unto God you’ll find,
                        }
                     
                     
                        Mercy From God, will pour now light divine;
                     
                     
                        Around thine Heart his rays of Light will shine.
                     
                  
                  Light’ing Thy mind, with new created thought
                  Driv’n from the Heart; they to the Head are brought
                  E’very thought that to the Head does Soar
                  Now would I bing to Concience; to Explore
                  Concience Shall be My counsellor, or guide;
                  Omniscience shall for My Reason precide
                  Unto unering Light, will I resort;
                  Natures unering Spirit, shall Me support.
                  Therefore My Concience, shall sift all my thoughts.
                  Young is My Reason which this Sire Supports
                  On thoughts My Reason Finds: on them she lives
                  Fear Mix’d with Love, the composition is
                  Mans Fear, from disobediance, does arise;
                  It is that two Edg’d Sword, which Light distroys
                  Death it doth bring to Man, by its imbrace
                  Dark Clouds of fear have prov’d Mankinds disgrace
                  
                     
                        Love is from light, Gods spirit it begits,
                        }
                     
                     
                        Each humane breast, of this Spirit partakes.
                     
                     
                        So light’s compounded; or with dark fear Mix’d
                     
                  
                  Enlight’ning concience, sifts the Good from Ill
                  X makes a Cross, & fear will cross Love still.
                  So concience sifteth fear, from out the Thought,
                  To shew that Love alone, to reason should be wrought.
                  Avoid all fear of Man; for God does rule
                  The Concience this doth teach, which should the mind controle.
                  Envy nor Fear: But pitty evil Men.
                  On all thy works, then God will kindly Shine.
                  Fear naught, but to offend against true Light:
                  Mercy, & truth, will guide, Thee then Aright
                  Armies, & Kings, are under Gods controle;
                  Sinners are scurges: but God rules the Whole
                  Shun Thou Injustice;: practice righteousness;
                  And God is sure, thyself, with grace, to bless.
                  Convince thyself, what’s just for to be, done
                  Hearken to concience, for this is Gods Son
                  Unite your Reason, to its still small Voice.
                  Seek Wisdoms Road, & in Her ways rejoice
                  Europe, Asia, & Africa Likewise;
                  Togeather Arm’d, should all Against you rise,
                  Thou needst not Fear their Numbers nor their Pow’r
                  So Long, As Righteous acts guides every Hour!!!!
                  This homespun Verse, is Ment this to convey,
                  That Righteousness and truth should Lead the way;
                  That Justice, never needs injustice fear;
                  Mercy and Love, will always have their shear.
                  That He who fears not, when He suffers wrong,
                  And dares be just amidst a G[ec]idy throng
                  Is a brave patriot, and a noble sage,
                  Deserveing of Respect thro’ every Age;
                  Whose Mind, does Soar Above the Storm of Pride;
                  And in the Car of Righteousness doth ride,
                  Blest with the Fountain, of Eternal Light.
                  Views hauty Fools,—drunk with their fears to fight:
                  While He stands firm, cloathed in righteousness;
                  A Tear of Pitty falls, for their distress
                  Hee sees vain fear, does all contention make
                  Begiting Lust make Man New methods take,
                  To seek unLawful gains, to create joy.
                  And by these Means their Strength & Peace distroy
                  Or Seek to raise their name, by Scorning Some
                  Which draws reveng to execute their doom
                  For Scorners reep the fruit that grows from Scorn
                  Envy, Wrath, Malice, Hatred, grows therefrom
                  Which is the food on Which Scorn does Live on,
                  For disrespect and discord to them doth belong;
                  Who fain would pull Another down for Fear
                  His Glory would out shine, the guilty here;
                  Or if His Glory shin’d ’twold sul their own
                  Ignorant from whence all glory did first come
                  That ’Twas from Light All Glory did first, rise
                  And in Man’s fear that all His Glory dies
                  Therefore the Man whom dark fear don’t controle
                  Acts from true Love Looks to the good of All.
                  Viewing the streight and Narrow Road of right
                  He walks therein b’eing guided by true Light
                  For Unto concience he always takes Heed
                  Loves Father, Reason Seer, & Wisdoms Guide
                  For conceince is Gods Spirit, which Shines in all;
                  His talants Lent does Animate the whole.
               